Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Colabella, J.), rendered May 29, 1986, convicting her of murder in the second degree (two counts), robbery in the first degree (two counts), burglary in the second degree, petit larceny, criminal possession of stolen property in the third degree and criminal possession of a weapon in the fourth degree, after a nonjury trial, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements she made to law enforcement officials.
Ordered that the judgment is affirmed.
The hearing court did not err in denying the defendant’s motion to suppress the statements she made to law enforcement officials, as most of those voluntary statements were not the product of custodial interrogation, and those that were the product of custodial interrogation were made after the defendant was informed of her rights in accordance with Miranda v Arizona (384 US 436) and she knowingly and voluntarily waived them.
We have considered the defendant’s remaining contention and under the circumstances of this case find it to be without merit. Mangano, J. P., Bracken, Lawrence and Spatt, JJ., concur.